Case: 11-50410     Document: 00512044602         Page: 1     Date Filed: 11/06/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                         November 6, 2012
                                     No. 11-50410
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

ADRIAN COVARRUBIAS,

                                                  Petitioner-Appellant
v.

UNITED STATES OF AMERICA; WARDEN, REEVES COUNTY DETENTION
CENTER III; ERIC H. HOLDER, JR., U. S. ATTORNEY GENERAL; BUREAU
OF PRISONS,

                                                  Respondents-Appellees


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 4:10-CV-101


Before BENAVIDES, HAYNES, and HIGGINSON, Circuit Judges.
PER CURIAM:*
        Adrian Covarrubias, former federal prisoner # 94612-179, appeals the
denial of his 28 U.S.C. § 2241 petition challenging his exclusion from
rehabilitation programs and halfway houses. As Covarrubias has been released
from Bureau of Prisons custody, we dismiss his appeal as moot. See Calderon
v. Moore, 518 U.S. 149, 150 (1996).
        APPEAL DISMISSED.



       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.